 

 

.

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Information from the Google Account associated with
telephone number 414-856-6621, IMEI 359461090413528,
and e-mail addresses bensonjeffrey530@gmail.com and
jeffreybenson6@gmail.com, stored at premises owned by
Google.

Case No. 2 O- ATE/E

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
XI evidence of a crime;
(] contraband, fruits of crime, or other items illegally possessed;
C] property designed for use, intended for use, or used in committing a crime;
LC) a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Sections 21 13(a), 2113(d), 924(c), and 2

The application is based on these facts: See attached affidavit.

CI Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

NY, Muu bore J
/ { Applicahit ’s signature

FBI Special Agent Mary Davidson
Printed Name and Title

Sworn to before me and signed in my presence: Wee g hy
, f
Date: 7] 090 VW, Le
ved v V

Judge’s signatuke,

 

 

 

      

; _ Case 2:20-mj-00018-WED_ Filed 02/21/20 Rage 1 of 14 cument 4
City and State: Milwaukee, Wisconsin Honorable William E. Duffirl’U.S. Magistrate Judge

Printed Name and Title

      
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Mary Davidson, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with a Google Account is stored at premises controlled by Google, Inc.,
(“Google”) a provider of electronic communication service, located at 1600 Amphitheater
Parkway, Mountain View, California 94043. The information to be searched is described in the
following paragraphs and in Attachment A. This affidavit is made in support of an application for
a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Google
to disclose to the government information further described in Attachment B.

2. I am a Special Agent with the Federal Bureau of Investigation (FBI) and have been
since May 2019. Since October 2019, I have been assigned to FBI’s Milwaukee Area Violent
Crimes Task Force, a multi-jurisdictional law enforcement entity charged with investigating
violations of federal law, including bank robberies, commercial robberies and other violent crime
matters, defined under Title 18 of the United States Code. I have been trained in a variety of
investigative and legal matters, including the topics of Fourth Amendment searches, the drafting
of search warrant affidavits, and probable cause. J have assisted in criminal investigations,
participating in surveillance, interviews, and debriefs of arrested subjects. As a result of this
training and investigative experience, I have learned how and why violent actors typically conduct
various aspects of their criminal activities.

3. This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

Case 2:20-mj-00018-WED Filed 02/21/20 Page 2 of14 Document 1
 

4. Based on the facts set forth in this affidavit, there is probable cause that Jeffrey
Benson, Edward Beard, and others were involved in the armed bank robbery at Prime Financial
Credit Union, 1923 West Oklahoma Avenue, in Milwaukee, Wisconsin on September 13, 2019,
in violation of Title 18, United States Code, Sections 2113(a) and (d), 924(c), and 2.

5. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to search the information described in Attachment A for evidence of the
September 13, 2019 armed bank robbery, as further described in Attachment B.

JURISDICTION

6. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that — has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)().

PROBABLE CAUSE

7. On September 13, 2019, two male subjects committed an armed robbery of Prime
Financial Credit Union, a federally insured financial institution located at 1923 West Oklahoma
Avenue, in Milwaukee, Wisconsin. The subjects entered the credit union at approximately 11:19
a.m. Subject #1 brandished two semi-automatic handguns, one in each hand, and ordered
customers and employees to the floor. Subject #2 climbed over the teller counter and obtained cash
from three teller drawers. The subjects then exited the credit union with approximately $16,112
in U.S. currency.

8. Subject #1 was described as a black male with a slender build. The subject was

wearing a dark knit hat, dark sunglasses, white mask, dark navy jacket, white latex gloves, grey

Case 2:20-mj-00018-WED Filed 02/21/20 Page 3 of14 Document 1
sweatpants, and grey Vans shoes. Subject #1 brandished an all-black semi-automatic handgun and
a silver-over-black semi-automatic handgun.

9. Subject #2 was described as a black male with a heavy build. The subject was
wearing a red True Religion “puffer”-style winter coat with the hood up and horseshoe logo on the
left breast, white mask, dark pants, black shoes, and blue latex gloves.

10. The credit union surveillance footage captured the activity described above. In
addition, the footage shows a black Chevrolet Trailblazer travel through the alley adjacent to the
credit union in a northbound direction. The Trailblazer backed into a parking space along the alley.
Both subjects emerged from the area where the car parked and walked to the credit union.

11. _—_ Investigators obtained nearby surveillance footage from 3130 South 20th Street, an
apartment building next to the Prime Financial Credit Union. The video shows the alley adjacent
to the credit union. In the minutes prior to the robbery, the video showed a black Chevrolet
Trailblazer (hereinafter “Trailblazer”) traveling northbound in the alley from Euclid Avenue,
headed in the direction of the credit union. The Trailblazer had a luggage rack and no front plate.

12. Investigators obtained video from Milwaukee County Transit System (MCTS)
buses traveling in the 3100 block of South 20th Street and 1900 block of West Oklahoma Avenue
just before and during the robbery. The footage shows the same Trailblazer, with a luggage rack
and all other distinct features, going south past the credit union at least twice, essentially looping
around the credit union prior to the robbery. During one such loop, the Trailblazer was seen
traveling with a tan Chevrolet Malibu (hereinafter “Malibu”) and light blue or green Toyota Prius
(hereinafter “Prius”) prior to the robbery. The group of vehicles passed the credit union from

multiple directions and were seen traveling together on multiple surveillance cameras. Based upon

Case 2:20-mj-00018-WED Filed 02/21/20 Page 4of14 Document 1
 

my training and experience, the occupants of the three vehicles were casing the credit union prior
to the robbery.

13. At 11:08 a.m., the vehicles are observed on video from MCTS bus number 5175.
The Malibu is observed with Wisconsin vehicle registration plate AGB3884 affixed to the front
and rear of the vehicle. The Prius is observed with Illinois vehicle registration plate X291694
affixed to the front and rear of the vehicle. The Trailblazer is observed with Wisconsin vehicle
registration plate AFF1865 affixed to the rear of the vehicle. At the time the Prius passed bus
number 5175, the driver of the vehicle is wearing a red puffer-style jacket, consistent with the
jacket worn by Subject #2 in the robbery.

14. —_ In the minutes prior to the robbery, the credit union surveillance video captured the
Trailblazer (headed south) crossing the intersection of South 20 Street and West Oklahoma
avenue after bus number 5188 crosses the intersection. A vehicle traveling in front of the
Trailblazer, and similar in appearance to the Malibu, turned left onto West Oklahoma Avenue
(headed east). At 11:17 a.m., the Trailblazer is observed on video from bus number 5188, but
there was no longer a license plate affixed to the rear of the vehicle. At that time, the Trailblazer
was again headed in a southbound direction and made a left turn (headed east) onto Euclid Avenue.
The Trailblazer then turned left (northbound) into the alley that runs adjacent to the credit union.
At the time the Trailblazer passed bus number 5188, the front passenger window was partially
down, and the footage shows a black male passenger sitting in the front passenger seat. Based on
my training and experience, the driver of the Malibu was conducting surveillance of the Credit

Union during the robbery.

Case 2:20-mj-00018-WED Filed 02/21/20 Page 5of14 Document 1
 

15. _—_ llinois vehicle registration X291694 listed to a green 2014 Toyota Prius. The Prius
was reported stolen from 603 Vel R. Phillips Avenue, in Milwaukee, on September 13, 2019, at
approximately 8:25 a.m. The Prius was recovered on September 25, 2019.

16. Wisconsin vehicle registration plate AGB3884 listed to a brown 2020 Chevrolet
Malibu. The registered owner of the vehicle was EAN Holdings, LLC, doing business as
Enterprise Rent-a-Car. Records obtained from Enterprise Rent-a-Car show that Albert Conley
(XX/XX/1967) rented the Malibu at 10:11 p.m. on September 12, 2019. The Malibu was returned
to Enterprise on September 13, 2019 prior to 10:00 p.m. The Malibu was rented from and returned
to the Enterprise Rent-a-Car location at the Milwaukee Airport. Conley provided cellular
telephone number 816-605-0619 and landline telephone 816-229-0976 when he rented the vehicle.

17. Wisconsin vehicle registration plate AFF1865 listed to a black 2007 Chevrolet
Trailblazer. The registered owner of the vehicle was Jeffrey Benson. Benson’s cellular telephone
is listed as 414-856-6621 with Wisconsin Department of Corrections, Probation and Parole. On
September 25, 2019, investigators observed Benson driving the Trailblazer. While under
surveillance, he drove the car to 4556 North 71° Street, Milwaukee, and entered the residence.
Law enforcement officers observed Benson at that residence on several other occasions as well.

18. Investigators obtained a Wisconsin state search warrant for the historical cellular
tower location data associated with telephone number 414-856-6621, which was determined to be
Jeffrey Benson’s telephone number. On the date of the robbery, the telephone connected with
towers that served an area near 4556 North 71st Street from 2:31 a.m. to 7:58 a.m. At 10:50 a.m.,
the telephone connected with a tower located at 1568 West Pierce Street, Milwaukee, WI, which
is approximately 2.7 miles from the victim credit union. Prior to the robbery, at 11:09 a.m., the

telephone connected with a tower that serves an area including the credit union. The robbery

5

Case 2:20-mj-00018-WED Filed 02/21/20 Page 6of14 Document 1
 

occurred at approximately 11:19 a.m. After the robbery, at 11:25 a.m., the phone connected with
a tower located approximately 1.5 miles from the credit union at 3003 West Cleveland Avenue.
At 11:47 a.m., the phone again connected with a tower serving the area of 4556 North 71st Street.

19. Further, according to the phone records for telephone number 414-856-6621, the
user was using a cell phone with IMEI 359461090413528 on September 13, 2019.

20. On October 8, 2019, Benson was observed entering Check ‘n Go, W182 N9606
Appleton Avenue, Suite 106, Germantown, WI. Benson provided Check ‘n Go with the mobile
telephone number 414-856-6621 and email address bensonjeffreys30@gmail.com. As Benson
exited the location, he was observed speaking on a cellular telephone.

21. On October 13, 2019, law enforcement officers observed Benson driving the
Trailblazer. Law enforcement officers followed Benson south to the border of Wisconsin and
Illinois. Based upon information collected from a GPS tracking device, observations of law
enforcement officers, and lease documents, Benson moved to Georgia. Edward Beard
(XX/XX/1961) and other associates of Jeffrey Benson assisted him in loading his belongings into
vehicles and driving to Georgia.

22. A federal grand jury returned a one-count indictment against Jeffrey Benson
charging him with the Prime Financial Credit Union robbery on September 13, 2019, in United
States v. Benson, Case No. 19-CR-243 (JPS). Benson was arrested pursuant to a federal arrest
warrant on December 4, 2019, in Conyers, Georgia. Soon after Benson’s arrest, law enforcement
located the Trailblazer in Conyers, Georgia at Bama Boys Towing. Rockdale County Sheriff
reports noted that the Trailblazer was discovered abandoned after crashing into a fence on October
23, 2019. On October 24, 2019, Benson signed the title to the Trailblazer over to Bama Boys

Towing.

Case 2:20-mj-00018-WED Filed 02/21/20 Page 7 of 14 Document 1
23. A search warrant was conducted on Benson’s residence in Georgia, including
forensic downloads of his cellular telephone, with telephone number 414-856-6621, and Virginia
Jones cellular telephone, with telephone number 720-290-0895. Benson’s cellular telephone was
an Android device, with IMEI 359461090413528. A download of the device reflected that the
user had done a factory reset of the device, erasing much of the data, sometime after September
13, 2019.

24. A download of Virginia Jones’s phone reflected that Benson used the following
email account: bensonjeffrey530@gmail.com.

25. Law enforcement obtained a federal search warrant for Benson’s Facebook records,
under the user name “Jeffrey Benson.” Those records reflected that Jeffrey Benson was the
primary user of the Facebook account. The records showed that Benson had the email of
jeffreybenson6@gmail.com linked to his Facebook account.

26. Areview of Virginia Jones cellular telephone included a text conversation with a
contact named, “Puna Simmons” on September 13, 2019. The conversation relates to Jones’ need
for a notary public. At 11:11 a.m., the conversation ends with Jones stating, “I will head over”
and an affirmative response. An image of a notarized document is captured on Jones’ cellular
telephone at 11:57 a.m. on September 13, 2019. Location data captured with the image indicate
the picture was taken near the 4700 block of North 35" Street in Milwaukee, Wisconsin. The
picture was taken approximately 2.6 miles from Benson’s residence.

27. On January 24, 2020, Benson was interviewed by law enforcement under a federal
proffer agreement. During the interview, Benson identified Edward Beard as Subject #1 in the
Prime Financial Credit Union robbery. Benson has known Beard since childhood and knew him

to be a bank robber. Benson often refers to Beard as “Man”. Benson regularly spent time with

7

Case 2:20-mj-00018-WED Filed 02/21/20 Page 8 of14 Document 1
 

Beard and knew him to frequently carry an all-black possibly 9mm handgun, which Benson
identified as consistent with the handgun in Subject #1’s right hand during the robbery. Benson
reported that he had Beard listed under “Ma” in his contacts. Cellular telephone number 414-999-
8490 is listed as “Ma” in the contact list of Benson’s cellular telephone. During law enforcement
surveillance efforts, law enforcement officers observed Benson with Beard on multiple occasions.

28. During the interview with Benson on January 24, 2020, Benson provided the
following information regarding the September 13, 2019 robbery of the Credit Union:

a. Benson drove in the area of the Credit Union with Beard earlier that morning. The
two traveled in a white Mercedes Benz (hereinafter “Mercedes’’) registered to
Benson’s girlfriend, Virginia Jones. They conducted a surveillance route of the
credit union while following a gold-colored sedan, which Benson later identified as
the Malibu in the aforementioned bus footage. The vehicles stopped on two
occasions along the route. Albert Conley (DOB XX/XX/1967), an associate of
Beard, was driving the gold sedan and spoke with Beard at each stop. During the
drive, Beard pointed out to Benson an unoccupied, parked blue car, which Benson
later identified as the Prius in the aforementioned bus footage.

b. Benson and Beard drove back to Benson’s residence. Beard asked to borrow the
Trailblazer. Benson understood Beard would be using the vehicle as a secondary
getaway car. Beard left in the Trailblazer. Benson drove to the area of the Credit
Union a short time later in the Mercedes via 27" Street and parked near West
Kinnickinnic River Parkway and South 22"4 Street when he saw the Trailblazer.

c. The Trailblazer was parked, with no rear registration plate, in line with the Malibu

and Prius on West Kinnickinnic River Parkway, approximately half a mile from the

8

Case 2:20-mj-00018-WED Filed 02/21/20 Page 9of14 Document 1
 

Credit Union. Beard, Conley, and an unidentified individual were standing near
the vehicles. Beard was wearing clothing consistent with Subject #1 and entered
the driver seat of the Trailblazer. Albert Conley, dressed in a flannel shirt and
khakis, entered the passenger seat of the Trailblazer. The unidentified individual
was wearing a sweater and donned a jacket consistent with the jacket worn by
Subject #2, and entered the rear passenger area of the Trailblazer.

d. The Trailblazer drove away in the direction of the Credit Union and returned
approximately five to six minutes later. The Trailblazer made a U-turn and again
parked in line with the Malibu and Prius. The three occupants of the vehicle exited
with two white bags. The rear registration plate was replaced on the Trailblazer and
all three men drove away in the three cars north on South 20" Street.

e. After the three vehicles left, Benson left in the Mercedes via South 27" Street and
returned to his residence. Jones then took the Mercedes to have a leasing document
notarized, while Benson remained at the residence.

f. Benson reported that a couple days after the robbery, Beard gave him $1,000 for
using Benson’s Trailblazer on September 13, 2019.

g. Benson admitted that he was using telephone number 414-856-6621 at the time of
the robbery.

BACKGROUND CONCERNING GOOGLE ACCOUNT INFORMATION

29. In my training and experience, I have learned that Google collects and retains
location data from Android enabled mobile devices. The company uses this information for
location based advertising and location based search results. Per Google, this information is

derived from Global Position System (GPS) data, cell site/cell tower information, and Wi-Fi access

9

Case 2:20-mj-00018-WED Filed 02/21/20 Page 10o0f14 Document 1
 

points. While the specific parameters of when this data is collected are not entirely clear, it appears
that Google collects this data whenever one of their services is activated and/or whenever there is
an event on the mobile device such as a phone call, text messages, internet access, or e-mail access.

30. I believe this data will show the movements of Benson’s mobile device during the
relevant time period, and will assist investigators with establishing patterns of movement, the
proximity of Benson’s device to the Prime Financial Credit Union on Oklahoma Avenue, and other
areas that may contain further evidence relevant to the ongoing criminal investigation.

CONCLUSION

31. Based on the forgoing, I request that the Court issue the proposed search warrant.
Because the warrant will be served on Google, who will then compile the requested records at a
time convenient to it, there exists reasonable cause to permit the execution of the requested warrant

at any time in the day or night.

10

Case 2:20-mj-00018-WED Filed 02/21/20 Page 11o0f14 Document 1
 

ATTACHMENT A
Property to Be Searched
Information from the Google Account associated with a cellular telephone number 414-
856-6621, Android Device assigned IMEI 359461090413528, and e-mail addresses
bensonjeffreyS30@gmail.com and jeffreybenson6@gmail.com, stored information at premises
owned, maintained, controlled, or operated by Google, a company headquartered in Mountain

View, California.

11

Case 2:20-mj-00018-WED Filed 02/21/20 Page 12 0f14 Document 1
 

a nee ~ se eegtahatleNRtnemaNRC NaN Otome weenie ect itenatjinm POS

ATTACHMENT B
Particular Things to be Seized
Location History-All location data whether derived from Global Positioning System (GPS)
data, cell site/cell tower triangulation/trilateration, precision measurement information such as
timing advance or per call measurement data, and Wi-Fi location. Such data shall include the GPS
coordinates and the dates and times of all location recordings from the period September 11, 2019,

through September 17, 2019.

Case 2:20-mj-00018-WED Filed 02/21/20 Page 13 0f14 Document 1
 

CERTIFICATE OF AUTHENTICITY OF DOMESTIC
BUSINESS RECORDS PURSUANT TO FEDERAL RULE
OF EVIDENCE 902(11)

I, , attest, under penalties of perjury under the

 

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained
in this declaration is true and correct. I am employed by Google, Inc., and my official title is

. 1am a custodian of records for Google. I state that each of

 

the records attached hereto is the original record or a true duplicate of the original record in the
custody of Google, and that I am the custodian of the attached records consisting of

(pages/CDs/kilobytes). I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth, by, or from information transmitted by, a person with knowledge

of those matters;

b. such records were kept in the ordinary course of a regularly conducted business

activity of Google; and

c. such records were made by Google as a regular practice.

I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.

 

Date Signature

Case 2:20-mj-00018-WED Filed 02/21/20 Page 14o0f14 Document 1
